DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barker et al. (US 4318952) in view of Straub et al. (US 2001/0022918).
	Regarding claim 1, Barker et al. disclose “a method for providing a textured surface finish to a substrate (abstract), comprising:  	(1) providing an image (column 8, lines 45-46) having a contrast ratio (the pattern of Barker et al. inherently will have a contrast ratio);  	(5) coating the ink transfer tool with an ink (column 9, lines 54-55: gravure rolls);  	(6) transferring the ink from the ink transfer tool to a substrate (column 9, lines 54-55); 	(7) applying a top coat to the substrate while the ink is set (column 2, lines 33-43); and  	(8) curing the ink and top coat on the substrate in an oven (column 9, lines 63-65).” 	Barker et al. fail to disclose “(2) altering the image to increase the contrast ratio; (3) determining an engraving profile for an ink transfer tool based on the contrast ratio of the image; (4) etching the ink transfer tool in accordance with the engraving profile; 	wherein: the etching creates a plurality of wells in the ink transfer tool for holding the ink; and  	the engraving profile is not identical to the altered image.” 	Straub et al. disclose enhancing an image (paragraph 60) for a decorative purpose on a substrate using a gravure method (paragraph 58, item 125) by changing the contrast of the image (paragraph 60) before etching a gravure printing roll (paragraph 58, claim 5) and then printing using the gravure method (paragraph 58, claim 4).  Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to change the contrast ratio of the image (pattern) of Barker et al. in order to enhance the final image on the substrate.  Examiner notes that “changing the contrast ratio” would inherently include both increasing or decreasing the contrast, thus it is disclosed by Straub et al.  Regardless, one having ordinary skill in the art could at once envisage “increasing the contrast ratio” from the disclosed genus “changing the contrast”. Upon carrying out the modification as proposed, the etching process would create a plurality of wells which correspond to the modified pattern.  Furthermore, since the profile for creating the engraving has to be tailored to a system which has a minimum pixel size (for instance, the photo etching of Straub et al. would require a minimum pixel size corresponding to the optical system used to create a mask, etc.), in the case of a high resolution image being converted to an engraving profile, the conversion from an image with high resolution to one of a lower resolution of the engraving system will necessarily mean that “the engraving profile will not be identical to the altered image.”   	Regarding claim 2, Straub et al. further disclose “wherein the curing occurs by passing the substrate through an oven to reach 450 deg. F (Column 7, lines 16-19).” 	Regarding claim 3, Straub et al. further disclose “wherein a dwell time of the substrate in the oven is about 30-40 seconds (column 17, line 19:  Examiner interprets 1 minute to be ‘about 40 seconds’).” 	Regarding claims 4, 5, and 6, Barker et al., as modified, disclose all that is claimed, as in claim 1 above, except “wherein the transfer tool is diamond etched,” “wherein the transfer tool is laser etched,” or “wherein the transfer tool is etched using a combination of diamond etching and laser etching.”  Straub et al. teach photo etching (claim 5). It has been held that substituting equivalents known for the same purpose is prima facie obvious.  See MPEP §2144.06. Examiner takes Official Notice that, at the time of the invention, laser etching, diamond etching, a combination of laser etching and diamond etching, and photo etching were known equivalent means of etching a gravure roller.  Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to substitute any of the diamond etching, laser etching, or a combination of diamond etching and laser etching for the photo etching of Straub et al.  because they are known in the art to be equivalents.  See MPEP §2144.06. 	Regarding claim 7, Barker et al. further teach “further comprising coating the substrate in a base coat prior to transferring the ink onto the substrate (column 9, lines 50-53).” 	Regarding claim 8, Barker et al. further teach “wherein the base coat comprises a light pigment (column 5, lines 4-21).” 	Regarding claim 9, Barker et al. further teach “wherein the ink comprises a dark pigment (column 5, lines 4-21).”
 	Regarding claim 10, Barker et al. disclose “a method for providing a textured surface finish to a substrate (abstract), comprising:  	(1) providing an image having a contrast ratio (column 8, lines 45-46: the pattern of Barker et al. will inherently have a contrast ratio);  	(5) coating the ink transfer tool with an ink (column 9, lines 54-56: gravure roller);  	(6) coating a substrate in a base coat (column 9, lines 50-53);  	(7) transferring the ink from the ink transfer tool to the substrate (column 9, lines 54-55); 	(8) applying a top coat to the substrate while the ink is set (column 9, lines 58-63 and column 2, lines 33-43); and  	(9) curing the ink and top coat on the substrate in an oven (column 7, lines 27-30).” 	Barker et al. fail to disclose “(2) altering the image to increase the contrast ratio; (3) determining an engraving profile for an ink transfer tool based on the contrast ratio of the image; 	(4) etching the ink transfer tool in accordance with the engraving profile;
 wherein the etching creates a plurality of wells in the ink transfer tool for holding the ink.”  	Straub et al. disclose enhancing an image (paragraph 60) for a decorative purpose on a substrate using a gravure method (paragraph 58, item 125) by changing the contrast of the image (paragraph 60) before etching a gravure printing roll (paragraph 58, claim 5) and then printing using the gravure method (paragraph 58, claim 4).  Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to change the contrast ratio of the image (pattern) of Barker et al. in order to enhance the final image on the substrate.  Examiner notes that “changing the contrast ratio” would inherently include both increasing or decreasing the contrast, thus it is disclosed by Straub et al.  Regardless, one having ordinary skill in the art could at once envisage “increasing the contrast ratio” from the disclosed genus “changing the contrast”.  Furthermore, by etching the pattern of Straub et al. in to the gravure roll, a plurality of wells is created for holding the ink.
 	Regarding claim 11, since the profile for creating the engraving has to be tailored to a system which has a minimum pixel size (for instance, the photo etching of Straub et al. would require a minimum pixel size corresponding to the optical system used to create a mask, etc.), in the case of a high resolution image being converted to an engraving profile, the conversion from an image with high resolution to one of a lower resolution of the engraving system will necessarily mean that “the engraving profile is not identical to the altered image.”  	Regarding claim 12, Straub et al. further disclose that the gravure rolls are photo etched (claim 5), but fail to disclose that “wherein the transfer tool is etched via at least one of diamond etching and laser etching.”  However, Examiner takes Official Notice that, at the time of the invention, laser etching and photo etching were known equivalent means of etching a gravure roller.  Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to substitute laser etching for the photo etching of Straub et al.  because they are known in the art to be equivalents.  See MPEP §2144.06.  	Regarding claim 13, Barker et al. further disclose “wherein the substrate is cured in an oven for approximately 30- 40 seconds (column 7, line 8).”  	Regarding claim 14, Barker et al. further disclose “wherein the base coat is a light pigment (column 5, lines 4-21).” 	Regarding claim 15, Barker et al. further discloses “wherein the ink is a dark pigment (column 5, lines 4-21).” 	Regarding claim 16, Barker et al. disclose “a method for providing a surface finish to a substrate (abstract), comprising:  	(1) providing an image having a contrast ratio (column 8, lines 45-46: the image pattern of Barker et al. inherently has a contrast ratio);  	(2) determining an image profile for an ink transfer tool (column 9, lines 53-55: Examiner notes that in order to print using the gravure rolls, this step must be implicit); 	(3) preparing the ink transfer tool in accordance with the image profile, wherein the preparation includes defining a plurality of wells in the ink transfer tool (column 9, lines 53-55: Examiner notes that in order to print using the gravure rolls, this step must be implicit);  	(4) coating the ink transfer tool with an ink, wherein the ink is retained in the wells (column 9, lines 54-55: this is an implicit feature of the gravure printing process);  	(5) transferring the ink from the ink transfer tool to a substrate (column 9, lines 54-55); 	(6) applying a top coat to the substrate (column 9, lines 58-61); and  	(7) curing the substrate in an oven (column 9, lines 63-65).”  	Barker et al. fail to disclose that the image profile is “based on the contrast ratio of the image.” Straub et al. disclose enhancing an image (paragraph 60) for a decorative purpose on a substrate using a gravure method (paragraph 58, item 125) by changing the contrast of the image (paragraph 60) before etching a gravure printing roll (paragraph 58, claim 5) and then printing using the gravure method (paragraph 58, claim 4).  Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to change the contrast ratio of the image (pattern) of Barker et al. in order to enhance the final image on the substrate.
 	Regarding claim 17, Barker et al. further disclose “wherein transferring the ink from the ink transfer tool to the substrate results in at least one area of ink defining an angle of approximately 90° (see the grid pattern in figure 1 which has clear portions of squares, which have angles of approximately 90°).” 	Regarding claim 18, Barker et al. further disclose “wherein at least a portion of the substrate is devoid of ink after transferring the ink from the ink transfer tool to the substrate (column 3, lines 43-44:  patterns of lines require empty space between the patterns).”
	Regarding claim 19, Barker et al., as modified, disclose all that is claimed, as in claim 16 above, except “wherein the transfer tool is etched via at least one of diamond etching and laser etching.”  However, Examiner takes Official Notice that, at the time of the invention, laser etching was a known method of engraving a gravure roller.  Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to use laser etching to make the gravure roller of Barker et al. because it has been shown to be suitable for the purpose of engraving a gravure roller.  See MPEP §2144.07. 	Regarding claim 20, since the profile for creating the engraving has to be tailored to a system which has a minimum pixel size (for instance, the photo etching of Straub et al. would require a minimum pixel size corresponding to the optical system used to create a mask, etc.), in the case of a high resolution image being converted to an engraving profile, the conversion from an image with high resolution to one of a lower resolution of the engraving system will necessarily mean that “the image profile is not identical to the image having a contrast ratio.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA D ZIMMERMAN whose telephone number is (571)272-2749. The examiner can normally be reached Monday-Thursday, 9:30AM-6:30PM, First Fridays: 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA D ZIMMERMAN/Primary Examiner, Art Unit 2853